OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative. Whether the truck in which respondent was a passenger could have been brought to a safe stop had appellants’ buses not been standing in the expressway breakdown lane — assuming, for purposes of appellants’ motion, that the buses were there unlawfully — is a triable issue of fact which precludes summary judgment.
*802Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Titone and Boomer* concur in memorandum; Judge Alexander taking no part.
Order affirmed, etc.

 Designated pursuant to NY Constitution, article VI, § 2.